DISMISS and Opinion Filed October 19, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00800-CV

                 ANGEL MARIA JUAREZ, Appellant
                             V.
          CHRISTIAN CONSULTANTS OF TEXAS, LLC, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-06562

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Appellant appeals from the trial court’s August 6, 2021 default judgment.

Because appellant did not file a post-judgment motion extending the appellate

deadline, the notice of appeal was due on September 7, 2021. See TEX. R. APP. P.

26.1; 4.1(a). Appellant filed the notice of appeal on September 14, 2021, seven days

past the due date but within the fifteen-day grace period. See id. 26.3. Without a

timely notice of appeal, this Court lacks jurisdiction. See id. 25.1(b).

      By letter dated September 17, 2021, the Court informed appellant that she

could remedy the timeliness problem by filing, by September 27, 2021, a motion

for extension of time to file the notice of appeal. See id. 26.3. We cautioned
appellant that failure to file an extension motion by the specified date may result in

dismissal of the appeal for want of jurisdiction without further notice. As of today’s

date, appellant has not filed an extension motion. Because appellant’s notice of

appeal is untimely, we dismiss this appeal for want of jurisdiction. See id. 42.3(a).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


210800F.P05




                                         –2–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

ANGEL MARIA JUAREZ,                        On Appeal from the 162nd Judicial
Appellant                                  District Court, Dallas County, Texas
                                           Trial Court Cause No. DC-21-06562.
No. 05-21-00800-CV        V.               Opinion delivered by Chief Justice
                                           Burns. Justices Molberg and
CHRISTIAN CONSULTANTS OF                   Goldstein participating.
TEXAS, LLC, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered October 19, 2021.




                                     –3–